Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08 February 2022.  Figs12A-15 are accepted as incorporating respective Figs.2a-2b,3,6 & 8d of parent Application No.13/848,048. 

Specification
The substitute specification filed 08 February 2022 has been entered.  
 
Allowable Subject Matter
Claims 20-37 are allowed.  Applicant’s terminal disclaimer filed 08 February 2022 overcomes the double-patenting rejection.  Regarding claim 34, the ‘rotor hub’ is part of the ‘stator’, per the recitation “…a stator assembly positioned within the partial toroidal magnetic cylinder, the stator assembly comprising…a rotor hub configured to support the stator assembly…” in claim 29. Thus, with respect to the functional language “the portion of the rotor hub configured to function as a lever”, it is presumed that in this case the ‘stator’ rotates, whereas the ‘rotor’ comprising a partial toroidal magnetic cylinder is stationary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832